Citation Nr: 1400603	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  09-42 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial compensable disability rating for service-connected erectile dysfunction.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas, wherein the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  This matter also arises from a March 2010 rating decision that granted service connection for erectile dysfunction, and assigned an initial noncompensable (zero percent) disability rating effective as of February 9, 2010.

In his November 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran indicated that he wished to appear for a personal hearing at the RO before a Veterans Law Judge of the Board.  In his June 2011 VA Form 9, he indicated that he wished to be scheduled for a video conference hearing over which a Veterans Law Judge of the Board would preside.  The requested hearing was scheduled for August 2013.  However, prior to the date of the hearing, in correspondence dated in July 2013, the Veteran's representative withdrew the Veteran's request for a hearing.  The Board, therefore, finds that the Veteran has withdrawn the request to testify before the Board.  38 C.F.R. § 20.704.

The Board notes that in July 2012, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Generally, a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, during the pendency of this appeal, by rating action dated in December 2013, entitlement to a TDIU was granted by the RO.  As such, the issue has become moot and will not be addressed further by the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The underlying claim of entitlement to service connection for hearing loss, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In correspondence received in July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal as to the issue of an initial compensable disability rating for service-connected erectile dysfunction was requested.

2.  By rating action dated in August 2003, the RO denied the claim of service connection for bilateral hearing loss.

3.  Evidence received since the August 2003 rating decision relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the issue of an initial compensable disability rating for service-connected erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2013).

2.  The unappealed August 2003 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).
3.  New and material evidence has been submitted since the August 2003 rating decision; as a result, the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The Veteran has withdrawn his appeal with regard to the issue of an initial compensable disability rating for service-connected erectile dysfunction; and the Board is reopening the previously denied claim of service connection for bilateral hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the foregoing, the Veteran does not require further assistance to substantiate the claims. 

Withdrawn Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).

Prior to promulgation of a decision in the appeal, in correspondence received in July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal as to the issue of an initial compensable disability rating for service-connected erectile dysfunction was requested.  As the Veteran has withdrawn the appeal as to the stated issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of an initial compensable disability rating for service-connected erectile dysfunction, and the appeal is dismissed.

Reopening Service Connection for Bilateral Hearing Loss

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, to include certain organic diseases of the nervous system, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).
The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he currently has bilateral hearing loss that is manifested as a result of his period of active service.  Service connection was initially denied in August 2003.  In June 2004, the Veteran timely filed a notice of disagreement as to this decision.  He was issued a Statement of the Case in October 2005, however, he did not file a substantive appeal thereafter.  Because the Veteran did not perfect a substantive appeal to the August 2003 rating decision denying service connection, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).  

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of 
Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.   

In this case, the evidence of record at the time of the August 2003 RO decision included:  the Veteran's service treatment records and VA treatment records.  The RO denied service connection for a bilateral hearing loss as there had been no evidence of hearing loss incurred during his active service.  The Board notes that following the August 2003 RO decision, but prior to the issuance of the October 2005 Statement of the Case, the Veteran submitted additional evidence from his employer, Union Pacific, showing the results of audiological evaluations from October 1988 to April 2003.   In correspondence dated in March 2004, the Veteran reported that he his duty in Vietnam had included missions that involved nightly cannon fire.  Additionally, service personnel records of the Veteran were added to the claims file in April 2004, confirming that the Veteran had been assigned to an artillery unit in Vietnam, and that he had participated in the TET Counter Offensive.  It does not appear that this additional evidence was considered by the RO in the October 2005 Statement of the Case.

In January 2008, the Veteran sought to reopen his previously denied claim of service connection for bilateral hearing loss.  The Veteran was afforded a VA audiology examination in October 2009, the report of which contains audiometric testing data demonstrating that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The VA examiner noted that the Veteran was an artilleryman and in combat in Vietnam during his period of active service.  The examiner also indicated that the Veteran worked on the railroad and was exposed to loud machinery.  The examiner concluded that the Veteran's bilateral hearing loss was less likely as not the result of acoustic trauma in service, as service treatment records had shown normal hearing both at entrance and at separation, and as the Veteran continued to work around loud noises on the railroad after service.

In his November 2009 VA Form 9, the Veteran asserted that he had worked as a "labor man" for Southern Pacific Railroad from 1969 to 2007, during which he had not been exposed to any loud noise.

In correspondence dated in February 2011, the Veteran reiterated that he had been assigned to an artillery unit and had been exposed to loud explosions in service which he believed caused his present bilateral hearing loss.

In correspondence received in July 2013, the Veteran's representative indicated that the Veteran had served for two years as an artillery gun crewman, to include a year in Vietnam.  The Veteran was said to have reported that he recalled firing as many as 300 rounds per day with no ear protection.  It was also indicated that the Veteran had no acoustic trauma as a railroad trackman in civilian life.

In light of this evidence, the Board finds that the Veteran's claim of service 
connection for hearing loss must be reopened.  The Board finds the VA examination report constitutes new and material evidence as it was not previously of record when the prior decision was made and demonstrates that the Veteran has a current hearing loss disability for VA purposes, evidence of which was previously not of record.  The additional evidence also consists of private post-service audiology evaluation reports from the Veteran's employer, and the Veteran's lay statements as to the onset and continuity of symptoms, to include the nature of his noise exposure both during and after service.  Thus, because the evidence, taken as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for hearing loss, it is considered to be new and material evidence.  See Shade, supra; Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires, among other things, evidence of a current disability).  Accordingly, the claim of service connection for bilateral hearing loss is reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

The issue of an initial compensable disability rating for service-connected erectile dysfunction is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  To that limited extent, the appeal is granted.


REMAND

The evidence demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The report of October 2009 VA audiology examination confirms that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  Further, VA has conceded that the Veteran had combat service with an artillery unit during his tour of duty in Vietnam.  Thus, the question is one of nexus.

Relevant to the issue of nexus, the VA audiologist noted that the Veteran had normal hearing bilaterally upon separation from service with no significant threshold shift in hearing from the time of enlistment.  The audiologist noted the Veteran's in-service and post-service occupational noise exposure and ultimately opined that the Veteran's hearing loss was not related to his in-service noise exposure.  

Here, the audiologist's negative nexus opinion is based partly on the fact that the Veteran had normal hearing at discharge, and partly on the fact that he was exposed to loud noises on the railroad after service.  The Board notes that the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and a current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
In November 2009, the Veteran indicated that when he had worked as a "labor man" for Southern Pacific Railroad from 1969 to 2007, he had not been exposed to any loud noise.  This was reiterated by his representative in July 2013 when it was indicated that the Veteran had no acoustic trauma as a railroad trackman in civilian life.  In this regard, while there are audiological evaluation reports from the Veteran's employer dated from October 1988 to April 2003 that show evidence of pure tone thresholds, in decibels, at frequencies between 500 Hertz and 4000 Hertz suggesting bilateral hearing loss, the pure tone thresholds appear to be consistent over the entire period from the date of the baseline report.  The audiologist who examined the Veteran in October 2009 should provide an addendum to the opinion provided in light of this evidence.  

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted bilateral hearing loss  should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed bilateral hearing loss.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  Thereafter, the RO/AMC shall forward the Veteran's claims file, to include a copy of this remand, to the audiologist who conducted the October 2009 VA audiology examination, if still available.  The audiologist is requested to provide an addendum to the October 2009 nexus opinion.  

The audiologist is requested to discuss the impact of the Veteran's conceded in-service noise exposure as to whether it is at least as likely as not that the current bilateral hearing loss had its onset in service or is causally related to active service, to include injury due to loud noise exposure experienced therein.
In offering this impression, the examiner must acknowledge and discuss the Veteran's report as to the onset of his hearing problems.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner is also advised that the Veteran has stated that he was not exposed to acoustic trauma in his civilian occupation.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for bilateral hearing loss in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must consider all lay and medical evidence of record, to include the Veteran's statements, the VA medical records, and the private medical records from Union Pacific dated from October 1988 to April 2003.
If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a detailed rationale for each opinion given.

If the October 2009 VA audiologist is no longer available, or if that audiologist or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


